Title: From Thomas Jefferson to Van Staphorst & Hubbard, 16 October 1792
From: Jefferson, Thomas
To: Van Staphorst & Hubbard



Gentlemen
Philadelphia Oct. 16. 1792.

The inclosed are duplicates of letters formerly sent to Mr. Short by the Sion. Tho’ the vessel was lost, it is said the letter bag was saved. If so, and Mr. Short should have received the originals which were therein and under cover to you, and should be gone to Madrid, be pleased to keep these duplicates in your possession till he shall direct you what to do with them. But if he be still at the Hague, be pleased to deliver them into his own hands. I have the honour to be with great esteem Gentlemen Your most obedt & most humble servt

Th: Jefferson

